OPINION
BUSSEY, Judge:
The appellant, John Simmons, was convicted in the District Court of Beckham County of the crimes of Transporting a Loaded Firearm (Count I), Carrying a Concealed Weapon (Count II), Operating a Motor Vehicle Without a Valid Operator’s License (Count IV), and Failure to Display Current Tag (Count V) in Case No. CRM-86-16 and was sentenced to three (3) months imprisonment and a three hundred dollar ($300.00) fine for Count I, six (6) months imprisonment and a five hundred dollar ($500.00) fine for Count II, a one hundred dollar ($100.00) fine for Count IV, and a one hundred dollar ($100.00) fine for Count V, the sentences to run consecutively. The jury returned a verdict of not guilty on Count III, Failure to Carry Surety Verification Form.
Appellant raises several assignments of error on appeal; however, we observe that appellant does not deny the charges against him and offers no legitimate defense. He simply raises patently frivolous issues which are not supported by relevant argument or authority. Therefore, we will not consider these alleged contentions. Kimberlin v. State, 736 P.2d 530, 531 (Okl.Cr.1987); Sisson v. State, 714 P.2d 1043 (Okl.Cr.1986).
The judgment and sentence is AFFIRMED.
BRETT, P.J., concurs.
PARKS, J., concurs in results.